FILED
                             NOT FOR PUBLICATION                            JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REMBERTO HERNANDEZ ZECENA,                       No. 08-72857

               Petitioner,                       Agency No. A073-403-628

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Remberto Hernandez Zecena, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals” (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that the

presumption of a well-founded fear of future persecution was rebutted by evidence

of changed country conditions. See Kumar v. INS, 204 F.3d 931, 934 (9th Cir.

2000); see also 8 C.F.R. § 1208.13(b)(1)(i)(A). We reject Zecena’s contention that

the agency’s analysis was not sufficiently individualized. See Gonzalez-

Hernandez v. Ashcroft, 336 F.3d 995, 999-1000 (9th Cir. 2003) (“it is entirely

appropriate for the BIA” to use its expertise in considering country reports and

deciding which portions are relevant to applicant).

      The court lacks jurisdiction to review Zecena’s contention that he qualifies

for humanitarian asylum because he failed to exhaust this claim before the agency.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  08-72857